DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
The foreign priority application No.2020-112743 filed in Japan on June 30, 2020 has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2016/0254529).
With regard to claims 1-3, Nagata et al. teach that a solid electrolyte layer may be prepared by a method in which solid electrolyte is dispersed in a solvent, and the dispersion is applied and dried (par.0075).
The solid electrolyte may be a lithium salt (par.0072), such as LiBH4(par.0074).
The examples of solvents include n-hexane and cyclohexane (par.0056 and par.0075).
Nagata et al. fail to teach that a solid electrolyte layer is prepared by dispersing LiBH4 in n-hexane or cyclohexane.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to prepare a solid electrolyte layer by dispersing LiBH4 in n-hexane or cyclohexane, because Nagata et al. teach the dispersing step, and provide examples for the solid electrolytes and solvents.
LiBH4 is a boron hydride compound, as defined in par.0037 of the specification of the instant application.
N-hexane and cyclohexane are alkane compounds with 6 carbon atoms.
N-hexane is a chain compound, as required in claim 2.
Cyclohexane is a cyclic compound, as required in claim 3.
Therefore, the methods in claims 1-3 of the instant application are obvious over the method of Nagata et al.
With regard to claim 5, Nagata et al. teach that the cathode mixture comprises an ion-conductive material (C) (par.0029), and the ion-conductive material (C) may be LiBH4 (par.0042).
The cathode is made using a solvent, and the examples of solvents include n-hexane and cyclohexane (par.0056).
	With regard to claim 7, the solid electrolyte layer of Nagata et al. meets the claims limitations.
With regard to claim 8, Nagata et al. teach an all-solid state battery comprising a negative electrode, a positive electrode, and the solid electrolyte layer between the negative electrode and the positive electrode (par.0080).
With regard to claims 9-11, Nagata et al. teach an all-solid state battery comprising a negative electrode, a positive electrode, and the solid electrolyte layer between the negative electrode and the positive electrode (par.0080).
A solid electrolyte layer may be prepared by a method in which solid electrolyte is dispersed in a solvent, and the dispersion is applied and dried (par.0075).
The solid electrolyte may be a lithium salt (par.0072), such as LiBH4(par.0074).
The examples of solvents include n-hexane and cyclohexane (par.0056 and par.0075).
Nagata et al. fail to teach that a solid electrolyte layer is prepared by dispersing LiBH4 in n-hexane or cyclohexane.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to prepare a solid electrolyte layer by dispersing LiBH4 in n-hexane or cyclohexane, because Nagata et al. teach the dispersing step, and provide examples for the solid electrolytes and solvents.
LiBH4 is a boron hydride compound, as defined in par.0037 of the specification of the instant application.
N-hexane and cyclohexane are alkane compounds with 6 carbon atoms.
N-hexane is a chain compound, as required in claim 10.
Cyclohexane is a cyclic compound, as required in claim 11.
Nagata et al. teach the drying of the solid electrolyte layer and optional heat-treatment (par.0075). However, residue of solvent may be left in a solid electrolyte layer after drying and heat-treatment, as evidenced in par.0029-0031 and par.0079 of Sung et al. (US 2018/0138544).
Therefore, the solid-sate battery in claims 9-11 is obvious over the all-solid battery of Nagata.
With regard to claim 13, Nagata et al. teach that the cathode mixture comprises an ion-conductive material (C) (par.0029), and the ion-conductive material (C) may be LiBH4 (par.0042).
The cathode is made using a solvent, and the examples of solvents include n-hexane and cyclohexane (par.0056).
The cathode may be made by mixing the components and drying (par.0062-0065).
Solvent may be left in a slurry/dispersion after a step of drying, as evidenced in par.0029-0031 of Sung et al. (US 2018/0138544).
	With regard to claim 15, the solid electrolyte layer of Nagata et al. meets the claims limitations.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2016/0254529) as applied to claims 1 and 9 above, and further in view of Cho et al. (US 2019/0372149).
With regard to claims 4 and 12, Nagata et al. teach the method of claim 1 and the battery of claim 9 (see paragraph 5 above), but fail to teach the claimed solvents.
Cho et al. teach a solid electrolyte membrane for all solid battery (title).
Cho et al. further teach that a slurry may be prepared by dispersing inorganic solid particles in an appropriate solvent, and the solvent may be cyclopentane, cyclohexane, or hexane (par.0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use cyclopentane for dispersing an inorganic electrolyte such as LiBH4 in the process of making the solid electrolyte of Nagata et al. because Cho et al. teach that cyclopentane is functionally equivalent to cyclohexane and hexane.

Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2016/0254529) as applied to claim 1 above, and further in view of Ahn (KR 10-2014-0100498, with attached machine translation).
With regard to claims 6 and 14, Nagata et al. teach the method of claim 1 and the battery of claim 9 (see paragraph 5 above), but fail to teach that the solid electrolyte-containing layer is a negative electrode layer.
However, Ahn teaches that a solid electrolyte may be included in an electrode active layer in combination with the electrode active material, in order to improve the ion conductivity (Abstract, Technical Field).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a solid electrolyte in the negative electrode of Nagata et al., in order to improve the ionic conductivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722